Woodward, J. (dissenting):
The claimant, James P. Scoville, was employed by the Tolhurst Machine Works, and on the 14th of September, 1917, he was using a pair of pliers to draw wire. The particular operation required him to grasp the wire with the pliers and bear down upon the handles in order to pull the wire to its desired position. This operation was constantly repeated and was the ordinary and customary method used in the work. It appears from the evidence that the claimant in the course of this work developed a blister; that after discovering the soreness he continued to work. Subsequently the blister appears to have broken, though whether this occurred during the progress of the work does not appear, and an infection set in resulting in a partial loss of the use of the hand. Upon the original hearing the Commission denied an award, the claimant having testified that he could not say whether the blister was broken or not; that he could not say whether it was punctured or not. Subsequently the claimant wrote to the Commissioner and claimed that he misunderstood the question; that he understood the question to be whether he (the claimant) had purposely punctured the blister, and upon this representation a further hearing was held in which the claimant radically changed his attitude; but we do not find that there was anything in the nature of an accident, or that the blister broke during the employment.
The Court of Appeals, in the very recent case of Matter of Woodruff v. Howes Construction Co. (228 N. Y. 276, 278) has declared that “ an accidental event takes place without one’s foresight or expectation; an event that proceeds from an unknown cause, or is an unusual effect of the known cause, and therefore not expected,” and that was a case in which a carpenter was supposed to have injured his hand by the *610customary and ordinary use of a screw driver, producing an irritation giving rise to a felon, much as in the case here under consideration. It is true that the court did not dismiss the claim, but sent it back for the further consideration of the Commission. It did, however, hold that the mere showing that the claimant had, in the ordinary use of a.screw driver, irritated his fingers and that a felon had followed, did not operate to show that the injury was the result of an accident; and we are unable to discover anything in the present case which partakes of the nature of an accident.
Injury and personal injury “ mean only accidental injuries arising out of and in the course of employment and such disease or infection as may naturally and unavoidably result therefrom ” (Workmen’s Compensation Law, .§ 3, subd. 7, as amd. by Laws of 1917, chap. 705), and until it is shown that there has been an accident, something which is apart from the natural and inevitable results of the proper performance of the duties of the employment, there is no foundation for the application of the statute. The fact that an infection results from the breaking of a blister produced in the orderly and ordinary work of the employee, such blister not being shown to have broken because of any accident in the course of the employment, cannot of itself give rise to an accidental injury; and the fact that the claimant had to come back to meet the adverse decision with a changed claim does not justify a forced construction to bring his case within the law. If an accident occurs and an injury results the employee is entitled to compensation for the injury growing out of such accident, including “ such disease or infection as may naturally and unavoidably result therefrom,” but the primary purpose of the statute is to deal with the accidents peculiar to the hazardous occupations, and the happening of an accident is necessary to bring the statute into operation in any individual case. No accident is shown to have occurred, and the award cannot be sustained on this record.
The award appealed from should be reversed, and the claim dismissed.
H. T. Kellogg, J., concurs.
Award affirmed.